DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Applicant’s Submission of a Response
Applicant’s submission of response was received on 02/28/2022.  Presently claims 1-3, 6-7, 9-13, 18, 20-33 are pending.  Claims 4-5, 8, 14-17, and 19 are cancelled.

Response to Arguments
Drawing objections and 112 rejections are withdrawn based on Applicant’s amendments.
Applicant’s arguments, see page 8, filed 02/28/2022, with respect to claim 1 have been fully considered and are persuasive.  However, in light of Applicant’s amendments, a new 35 U.S.C. 103 rejection is made (see rejection below).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 18 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 17 and 2, respectively of 
U.S. Patent No. U.S. 10,731,469. 
Although the claims are not identical, they are not patentably distinct from one another.  The present application (16/983398) claims are broader in at least one aspect and do not recite additional features claimed in U.S. Patent No. U.S. 10,731,469.
For claims 1, 18, and 28:
	Claim 1 of the present application, in addition to the previous limitations shown in the prior office action, additionally recites the amended limitations of a component body including a leading edge, trailing edge, and pressure and suction side wall extending from the leading to the trailing edges, a plurality of inlet openings formed in an outer surface of the pressure and suction side walls, wherein the component body is positioned downstream of a combustor section and comprises a non-cooled component 
Following the rationale in re Goodman, cited above, where applicant has once been granted a patent of an application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since the present application claim 1 and claim 28 are anticipated by the patented claim 2, with respect to the broadening aspect, then present application claim 1 and 28 are obvious over patented claim 2 with respect to the broadening aspect.

Claim Objections
Claims 3 is objected to because of the following informalities:
Claim 3, line 2, change: “[[a]] the base”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 18, 27-28, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Borchers et al. (US 7758296) in view of Shah et al. (US 2014/0363305), and further in view of Price (US 2501614).
Regarding claim 1, Borchers et al. discloses a gas turbine engine component (Fig. 3) comprising: a component body (blade, Fig. 3) configured to be positioned within a flow path of a gas turbine engine having an external pressure (as shown In Fig. 1), wherein the component body includes a leading edge, a trailing edge (as shown in Fig. 3) and pressure and suction side walls extending from the leading edge to the trailing edge (as shown in Fig. 3), and wherein the component body includes at least one internal cavity having an internal pressure (see internal blade passage shown in Fig. 3); a plurality of inlet openings (at location of openings 16, Col. 3, lines 55-65) formed in an outer surface of the pressure and suction side walls (as shown in Fig. 3) of the component body to direct hot exhaust gas flow into the at least one internal cavity (as shown in Fig. 3); wherein the leading edge is free from the plurality of inlet openings (Borchers discloses that the means for sucking and blowing air can be mutually combined (Col. 3, lines 60-65) and there can be openings of different configurations.  


    PNG
    media_image1.png
    476
    882
    media_image1.png
    Greyscale

Fig. 3’
Borchers et al. further discloses that the blade (Fig. 3) is applicable to a turbine (Col. 4, lines 5-10; also see that stators S4 and blades used in impeller R4 which comprise a turbine stage c (as shown in Fig. 1), wherein it is widely known that the turbine receives working gas (i.e. exhaust combustion gases) for power extraction.  Borchers further discloses wherein the component body is a non-cooled component and the internal cavity is free from receiving cooling flow (no mention of cooling fluid flow in the blade, see Fig. 3; rather the working fluid from the axial flow flows into the blade (Col. 3, lines 54-65)).
Borchers et al. further discloses wherein the component body (blade, Fig. 3) extends radially from a base (Borchers, Fig. 1 shows that blade airfoils S1, S3, S4 and S2 each extend radially from a base).
 Borchers does not specifically disclose a combustor section and wherein the turbine is downstream of a combustor section.  Borchers also does not specifically 
Shah et al. teaches of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Shah et al. teaches that high pressure turbine (54) and low pressure turbine (46) sections are downstream of the combustor section (26) in a gas turbine engine.  The purpose of these sections are that these sections are required for functionality of the gas turbine engine.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borchers in view of Shah et al. by incorporating the airfoil (Fig. 3) disclosed in Borchers into a turbine engine as taught by Shah et al., specifically, in a turbine section (Borchers discloses blade S can be applied to a turbine, Col. 4, line lines 5-10) in order to advantageously reduce noise or vibration (Borchers, Col. 2, lines 35-45; Col. 4, lines 5-20).  
The combination does not specifically disclose wherein the plurality of openings (Borchers, i.e., at location of openings 16, Col. 3, lines 55-65) are spaced apart from each other in a direction extending radially from the base.
Price teaches of air flow slots for distributing air flow within an airfoil blade in a turbomachine, which is within the same field of endeavor as the claimed invention.  Specifically, Price teaches of a plurality of inlet openings (31, 32, 33, 34), that are spaced apart from each other in a direction extending radially from the base (i.e., the openings 31-34 are spaced vertically from the base (i.e., base portion proximate 20 in Fig. 2)). Such radially spaced arrangement of openings allows for the control of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Borchers and Shah et al. in view of Price by radially spacing the openings (16) disclosed in Borchers in a radial span of the blade from the base as taught by Price because such radially spaced arrangement of openings allows for the control of a balanced or desired boundary layer effect for the blades (Price, Col. 5, lines 54-57) in order to result in a more efficient operation of the turbomachine.  
Regarding claim 2, the combination of Borchers et al., Shah and Price discloses wherein the component body comprises a platform (Borchers, Fig. 1 shows that a platform interconnect airfoils S1, S3, S4 and S2).
Regarding claim 3, the combination of Borchers et al., Shah and Price further discloses wherein the component body comprises an airfoil in a turbine (Borchers, airfoil blade, shown in Fig. 3), wherein the airfoil extends from a base to a tip (base and tip of airfoil are shown in Fig. 1, such as S1, S4, S2).
Regarding claim 6, the combination of Borchers et al., Shah and Price further discloses wherein the at least one outlet (17) comprises at least one opening to the outer surface that is located at the trailing edge (as shown in Fig. 3, outlet 17 has an opening to the outer surface of the airfoil at the trailing edge of the airfoil).  
Regarding claim 18, the structure disclosed by Borchers et al. further discloses a method of enhancing laminar flow for a gas turbine engine component (noise or vibration from flow is associated with turbulent flow, invention reduces noise and 
Borchers et al. further discloses that the blade (Fig. 3) is applicable to a turbine (Col. 4, lines 5-10).  Borchers further discloses wherein the component body is a non-cooled component and the internal cavity is free from receiving cooling flow (no mention of cooling fluid flow in the blade, see Fig. 3; rather the working fluid from the axial flow flows into the blade (Col. 3, lines 54-65)).
Borchers et al. further discloses wherein the component body (blade, Fig. 3) extends radially from a base (Borchers, Fig. 1 shows that blade airfoils S1, S3, S4 and S2 each extend radially from a base).
 Borchers does not specifically disclose a combustor section and wherein the turbine is downstream of a combustor section.  Borchers also does not specifically disclose wherein the plurality of openings (i.e., at location of openings 16, Col. 3, lines 55-65) are spaced apart from each other in a direction extending radially from the base.
Shah et al. teaches of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Shah et al. teaches that high pressure turbine (54) and low pressure turbine (46) sections are downstream of the combustor section (26) in a gas turbine engine.  The purpose of these sections are that these sections are required for functionality of the gas turbine engine.  

The combination does not specifically disclose wherein the plurality of openings (Borchers, i.e., at location of openings 16, Col. 3, lines 55-65) are spaced apart from each other in a direction extending radially from the base.
Price teaches of air flow slots for distributing air flow within an airfoil blade in a turbomachine, which is within the same field of endeavor as the claimed invention.  Specifically, Price teaches of a plurality of inlet openings (31, 32, 33, 34), that are spaced apart from each other in a direction extending radially from the base (i.e., the openings 31-34 are spaced vertically from the base (i.e., base portion proximate 20 in Fig. 2)). Such radially spaced arrangement of openings allows for the control of a balanced or desired boundary layer effect for the blades (Col. 5, lines 54-57) in order to result in a more efficient operation of the turbomachine.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Borchers and Shah et al. in view of Price by radially spacing the openings (16) disclosed in Borchers in a radial span of the blade from the base as taught by Price because such radially spaced arrangement of openings allows for the control of a balanced or desired 
Regarding claim 27, the combination of Borchers, Shah, and Price further discloses wherein the component body comprises a transition duct (the term “duct” is interpreted as a passageway, wherein in the airfoil disclosed in Borchers as shown in Fig. 3, the inner surfaces of the pressure and suction sidewalls form a transitional “duct” (i.e., passageway) for the working gas to flow through from at least the midspan of the airfoil to the trailing edge outlet 17; therein, as shown in Fig. 3, the airfoil comprises a region functioning as a transition duct from midspan of the airfoil to the trailing edge of the airfoil as the working gas enters proximately at midspan as shown in Fig. 3 and exits at the outlet at the trailing edge).  

Regarding claim 28, Borchers et al. discloses a gas turbine engine component (Fig. 3) comprising: a component body (blade, Fig. 3) configured to be positioned within a flow path of a gas turbine engine having an external pressure (as shown In Fig. 1), wherein the component body includes a leading edge, a trailing edge (as shown in Fig. 3) and pressure and suction side walls extending from the leading edge to the trailing edge (as shown in Fig. 3), and wherein the component body includes at least one internal cavity having an internal pressure (see internal blade passage shown in Fig. 3); a plurality of inlet openings (at location of openings 16, Col. 3, lines 55-65) formed in an outer surface of the pressure and suction side walls (as shown in Fig. 3) of the component body to direct hot exhaust gas flow into the at least one internal cavity (as shown in Fig. 3); wherein the leading edge is free from the plurality of inlet openings 
Borchers et al. further discloses that the blade (Fig. 3) is applicable to a turbine (Col. 4, lines 5-10; also see that stators S4 and blades used in impeller R4 which comprise a turbine stage c (as shown in Fig. 1), wherein it is widely known that the turbine receives working gas (i.e. exhaust combustion gases) for power extraction.  
Borchers does not specifically disclose a combustor section and wherein the turbine is downstream of a combustor section.  Borchers also does not specifically disclose wherein the plurality of openings (i.e., at location of openings 16, Col. 3, lines 55-65) comprise radial slots that are spaced apart from each other along a width of the component body from the leading edge to the trailing edge and are spaced apart from each other along a height of the component body.
Shah et al. teaches of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Shah et al. teaches that high pressure turbine (54) and low pressure turbine (46) sections are downstream of the combustor section (26) in a gas turbine engine.  The purpose of these sections are that these sections are required for functionality of the gas turbine engine.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borchers in view of Shah et al. by incorporating the airfoil (Fig. 3) disclosed in Borchers into a turbine engine as taught by Shah et al., specifically, in a turbine section (Borchers discloses blade S can be applied to a turbine, Col. 4, line lines 5-10) in order to advantageously reduce noise or vibration (Borchers, Col. 2, lines 35-45; Col. 4, lines 5-20).  
The combination does not specifically disclose wherein the plurality of openings (Borchers, i.e., at location of openings 16, Col. 3, lines 55-65) comprise radial slots that 
Price teaches of air flow slots for distributing air flow within an airfoil blade in a turbomachine, which is within the same field of endeavor as the claimed invention.  Specifically, Price teaches of a plurality of inlet openings (31, 32, 33, 34), that are radial slots (as shown in Fig. 2) and are spaced apart from each other in a direction extending radially (i.e., at a height) from the base (i.e., the openings 31-34 are spaced vertically from the base (i.e., base portion proximate 20 in Fig. 2)).  Price further teaches that the plurality of inlet openings is also spaced apart from each other along a width from the leading edge to the trailing edge of the blade (as shown in Fig. 2, slots 32, 34 are axially spaced in the horizontal direction from left to right with respect to slots 31,33).  Such radially spaced arrangement of openings allows for the control of a balanced or desired boundary layer effect for the blades (Col. 5, lines 54-57) in order to result in a more efficient operation of the turbomachine.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Borchers and Shah et al. in view of Price by having the radial slots (i.e., openings 16 in Borchers) be spaced apart along a height and a width of the body as taught by Price because such spaced arrangement of the radial slot openings allows for the control of a balanced or desired boundary layer effect for the blades (Price, Col. 5, lines 54-57) in order to result in a more efficient operation of the turbomachine.  


Regarding claim 32, the combination of Borchers, Shah, and Price further discloses wherein the plurality of inlet openings comprise radial slots (Price teaches of a plurality of inlet openings (31, 32, 33, 34), that are radial slots (as shown in Fig. 2)).
Regarding claim 33, the combination of Borchers, Shah, and Price further discloses wherein the plurality of inlet openings are spaced apart from each other in a first direction extending from the base to a tip, and wherein the plurality of inlet openings are spaced apart from each other in a second direction extending from the leading edge to the trailing edge (Price teaches of a plurality of inlet openings (31, 32, 33, 34), that are radial slots (as shown in Fig. 2) and are spaced apart from each other in a direction .

Claims 9-11 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Borchers et al. (US 7758296), Shah et al. (US 2014/0363305), Price (US 2501614), Ciofini et al. (US 8726672), and Sambasivan et al. (US 2013/0004309 A1).
Regarding claim 9, the combination of Borchers, Shah, and Price discloses all of the limitations of claim 1 as stated above except wherein the plurality of inlet openings are exposed to temperatures as high as 2000 degrees Celsius and wherein the plurality of inlet openings provide a passage surface that is coated with at least one of a thermal barrier coating or environmental barrier coating.
Ciofini et al. teaches of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Ciofini et al. teaches that within a gas turbine engine, air from the atmosphere enters into the compressor and is compressed to be fed into the combustion chamber, where it reacts with a combustible to form a gas at high temperature (typically around 1000-1300 degrees Celsius); the hot gas is then 
Since Borchers et al. further discloses that the blade (Fig. 3) is applicable to a turbine (Col. 4, lines 5-10; stators S4 and blades used in impeller R4 which comprise a turbine stage c (as shown in Fig. 1), wherein it is widely known that the turbine receives working gas (i.e. exhaust combustion gases) for power extraction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention further modify the combination of Borchers, Shah et al., and Price in view of Ciofini et al. by having the plurality of openings of the airfoil disclosed in Fig. 3 of Borchers by exposed to temperatures around 1000-1300 degrees Celsius as taught in Ciofini et al. as it is known in the art for such temperatures to be prevalent within a turbine of a gas turbine engine. 
Sambasivan et al. teaches of protective internal coatings for turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Sambasivan et al. teaches of coating the interior surfaces of pores, channels, or other cavities in turbine blades ([0017], and [0074]) with phosphorus-containing alumina ([0025]) for the purpose of protecting the blades and surfaces thereof against harsh environmental ([0045]) and thermal conditions ([0044]), where the harsh conditions can negatively impact the strength and performance of the blades ([0022]).

Regarding claim 10, the combination of Borchers, Shah, and Price discloses all of the limitations of claim 1 as stated above except wherein the plurality of inlet openings are exposed to temperatures as high as 2000 degrees Celsius and wherein the at least one internal cavity is coated with at least one of a thermal barrier coating or environmental barrier coating.
Ciofini et al. teaches of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Ciofini et al. teaches that within a gas turbine engine, air from the atmosphere enters into the compressor and is compressed to be fed into the combustion chamber, where it reacts with a combustible to form a gas at high temperature (typically around 1000-1300 degrees Celsius); the hot gas is then fed into the expansion turbine along an expansion course where it expands activating blades to transform its own thermal energy into mechanical energy (Col. 1, lines 15-22).  Ciofini therein teaches that the working gas fed into the turbine is around 1000-1300 degrees Celsius to which the airfoils within the turbine (i.e., stator blades and rotor blades) are exposed to such temperatures of the working gas.  

Sambasivan et al. teaches of protective internal coatings for turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Sambasivan et al. teaches of coating the interior surfaces of pores, channels, or other cavities in turbine blades ([0017], and [0074]) with phosphorus-containing alumina ([0025]) for the purpose of protecting the blades and surfaces thereof against harsh environmental ([0045]) and thermal conditions ([0044]), where the harsh conditions can negatively impact the strength and performance of the blades ([0022]).  Sambasivan further teaches wherein the internal cavity (the coating can be used in cavities and channels for turbine blades [0047], [0017]) is coated with at least one of a thermal barrier coating ([0044]) or environmental barrier coating ([0031], [0045])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Borchers, Shah et al., Price, and Ciofini et al. in view of Sambasivan by coating the inlet cavity (as 
Regarding claim 11, the combination of Borchers, Shah, Price, Ciofini, and Sambasivan et al. further discloses wherein the internal cavity and the at least one inlet opening are coated with a plurality of coatings (Sambasivan, multiple coatings/layers, [0025], [0041], [0043], lines 1-3) including at least one thermal barrier coating ([0033], lines 7-11, [0044]) and at least one environmental barrier coating ([0045]).
Regarding claim 29, the combination of Borchers, Shah, Price, Ciofini et al. and Sambasivan et al. further discloses wherein the plurality of inlet openings provide a passage surface that is coated with the thermal barrier coating (Sambasivan, [0033], lines 7-11) and the environmental barrier coating ([0045]).
Regarding claim 30, the combination of Borchers, Shah, Price, Ciofini et al. and Sambasivan et al. further discloses wherein an outermost layer of the plurality of coatings is comprised of the thermal barrier coating (Sambasivan, thermal barrier coating, [0074], thermal barrier coating (TBC) is deposited onto a metal substrate (i.e., blade, turbine engine components) in order to reduce heat flow and limits the operating temperature experienced by the metal parts and components, [0013], therein for the TBC to be fully functional, the outermost layer of the plurality of coating has to be the TBC to protect the component from the turbine engine environment; TBC is deposited .

Claims 12-13, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Borchers et al. (US 7758296), Shah et al. (US 2014/0363305), Price (US 2501614), Ciofini et al. (US 8726672), Sambasivan et al. (US 2013/0004309 A1), and Freeman et al. (US 2015/0004000 A1).
Regarding claim 12, the combination of Borchers, Shah, Price, Ciofini, and Sambasivan et al. discloses all of the limitations of claim 11 as stated above, except wherein the component body is comprised of a non-metallic material.
Freeman et al. teaches of a ceramic matrix composite airfoil with cavities, which is within the same field of endeavor as the claimed invention.  Specifically, Freeman et al. teaches of a ceramic matrix composite (CMC) airfoil (80, [0014], lines 4-5) with cavities and slots (As shown in Figs. 2-4, which resembles the airfoil structure shown in Tsuchiya).  As is commonly known in the turbine art, the use of ceramic matrix composites (CMC) are beneficial due to their lightweight properties and ability to withstand very high temperatures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Borchers, Shah, Price, Ciofini, and Sambasivan in view of Freeman et al. by manufacturing the airfoil from a ceramic matrix composite as taught by Freeman et al. because ceramic matrix composites withstand very high temperatures and are lightweight.

Regarding claim 21, the combination of Borchers, Shah, and Price discloses all of the limitations of claim 18 as stated above except wherein the plurality of inlet openings are exposed to temperatures as high as 2000 degrees Celsius and wherein the plurality of inlet openings provide a passage surface that is coated with at least one of a thermal barrier coating or environmental barrier coating, and wherein the component body is comprised of a non-metallic material.
Ciofini et al. teaches of a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Ciofini et al. teaches that within a gas turbine engine, air from the atmosphere enters into the compressor and is compressed to be fed into the combustion chamber, where it reacts with a combustible to form a gas at high temperature (typically around 1000-1300 degrees Celsius); the hot gas is then fed into the expansion turbine along an expansion course where it expands activating blades to transform its own thermal energy into mechanical energy (Col. 1, lines 15-22).  Ciofini therein teaches that the working gas fed into the turbine is around 1000-1300 degrees Celsius to which the airfoils within the turbine (i.e., stator blades and rotor blades) are exposed to such temperatures of the working gas.  
Since Borchers et al. further discloses that the blade (Fig. 3) is applicable to a turbine (Col. 4, lines 5-10; stators S4 and blades used in impeller R4 which comprise a turbine stage c (as shown in Fig. 1), wherein it is widely known that the turbine receives working gas (i.e. exhaust combustion gases) for power extraction.  It would have been 
Sambasivan et al. teaches of protective internal coatings for turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Sambasivan et al. teaches of coating the interior surfaces of pores, channels, or other cavities in turbine blades ([0017], and [0074]) with phosphorus-containing alumina ([0025]) for the purpose of protecting the blades and surfaces thereof against harsh environmental ([0045]) and thermal conditions ([0044]), where the harsh conditions can negatively impact the strength and performance of the blades ([0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Borchers, Shah, Price, and Ciofini et al. in view of Sambasivan by coating the inlet openings (16, Borchers) with a coating serving as a thermal barrier and environmental coating as taught in Sambasivan ([0044]-[0045]) for the purpose of protecting the blades and surfaces thereof against harsh thermal and environmental conditions, wherein the harsh conditions can negatively impact the strength and performance of the blades ([0022]).
The combination of Borchers, Shah, Price, Ciofini, and Sambasivan et al. discloses all of the limitations of claim 11 as stated above, except wherein the component body is comprised of a non-metallic material.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Borchers, Shah, Price, Ciofini, and Sambasivan in view of Freeman et al. by manufacturing the airfoil from a ceramic matrix composite as taught by Freeman et al. because ceramic matrix composites withstand very high temperatures and are lightweight.
Regarding claim 22, the combination of Borchers, Shah, Price, Ciofini et al. Sambasivan et al. and Freeman et al. further discloses wherein an outermost layer of the plurality of coatings is comprised of the thermal barrier coating (Sambasivan, thermal barrier coating, [0074], thermal barrier coating (TBC) is deposited onto a metal substrate (i.e., blade, turbine engine components) in order to reduce heat flow and limits the operating temperature experienced by the metal parts and components, [0013], therein for the TBC to be fully functional, the outermost layer of the plurality of coating has to be the TBC to protect the component from the turbine engine environment; TBC is deposited onto the underlying bond coat layer layer-metal substrate and therein is the outermost layer, [0017]).

Regarding claim 24, the combination of Borchers, Shah, Price, Ciofini et al. Sambasivan et al. and Freeman et al. further discloses wherein the component body comprises a platform (Borchers, Fig. 1 shows that a platform interconnect airfoils S1, S3, S4 and S2).
Regarding claim 25, the combination of Borchers, Shah, Price, Ciofini et al. Sambasivan et al. and Freeman et al. further discloses wherein the component body comprises a transition duct (the term “duct” is interpreted as a passageway, wherein in the airfoil disclosed in Borchers as shown in Fig. 3, the inner surfaces of the pressure and suction sidewalls form a transitional “duct” (i.e., passageway) for the working gas to flow through from at least the midspan of the airfoil to the trailing edge outlet 17; therein, as shown in Fig. 3, the airfoil comprises a region functioning as a transition duct from midspan of the airfoil to the trailing edge of the airfoil as the working gas enters proximate midspan as shown in Fig. 3 and exits at the outlet at the trailing edge).  
Regarding claim 26, the combination of Borchers, Shah, Price, Ciofini et al. Sambasivan et al. and Freeman et al. further discloses wherein the component body comprises an airfoil in a turbine (Borchers, airfoil blade, shown in Fig. 3), wherein the airfoil extends from a base to a tip (base and tip of airfoil are shown in Fig. 1, such as S1, S4, S2).

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Borchers et al. (US 7758296), Shah et al. (US 2014/0363305), Price (US 2501614), Sambasivan et al. (US 2013/0004309 A1) and Freeman et al. (US 2015/0004000 A1).
Regarding claim 20, the combination of Borchers, Shah, and Price discloses all of the limitations of claim 18 as stated above except wherein the plurality of inlet openings and the at least one internal cavity are coated with at least one of a thermal barrier coating or environmental barrier coating and forming the component body from a non-metallic material. 
Sambasivan et al. teaches of protective internal coatings for turbine blades, which is within the same field of endeavor as the claimed invention.  Specifically, Sambasivan et al. teaches of coating the interior surfaces of pores, channels, or other cavities in turbine blades ([0017], and [0074]) with phosphorus-containing alumina ([0025]) for the purpose of protecting the blades and surfaces thereof against harsh environmental ([0045]) and thermal conditions ([0044]), where the harsh conditions can negatively impact the strength and performance of the blades ([0022]).  Sambasivan further teaches wherein the internal cavity (the coating can be used in cavities and channels for turbine blades [0047], [0017]) is coated with at least one of a thermal barrier coating ([0044]) or environmental barrier coating ([0031], [0045])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Borchers, Shah et al., and Price in view of Sambasivan by coating the inlet openings (16, Borchers) and 
The combination of Borchers, Shah, Price, and Sambasivan et al. discloses all of the limitations as stated above, except wherein the component body is comprised of a non-metallic material.
Freeman et al. teaches of a ceramic matrix composite airfoil with cavities, which is within the same field of endeavor as the claimed invention.  Specifically, Freeman et al. teaches of a ceramic matrix composite (CMC) airfoil (80, [0014], lines 4-5) with cavities and slots (As shown in Figs. 2-4, which resembles the airfoil structure shown in Tsuchiya).  As is commonly known in the turbine art, the use of ceramic matrix composites (CMC) are beneficial due to their lightweight properties and ability to withstand very high temperatures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Borchers, Shah, Price, and Sambasivan in view of Freeman et al. by manufacturing the airfoil from a ceramic matrix composite as taught by Freeman et al. because ceramic matrix composites withstand very high temperatures and are lightweight.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Borchers et al. (US 7758296), Shah et al. (US 2014/0363305) and Price (US 2501614) as applied in claim 1 above, and further in view of Tsuchiya (U.S. 8,133,008).
Regarding claim 7, the combination of Borchers et al., Shah, and Price does not specifically disclose wherein the at least one outlet (Borchers, 17) comprises at least one opening to the outer surface that is located near or at the tip.
Tsuchiya teaches of a non-cooled airfoil, which is within the same field of endeavor as the claimed invention.  Specifically, Tsuchiya teaches of an airfoil wherein the at least one outlet (12) comprises at least one opening (12, Fig. 11) to the external surface that is located near or at the tip (near the top portion of the airfoil as shown in Fig. 7 and Fig. 11).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Borchers, Shah et al., and Price in view of Tsuchiya by having the outlet of the airfoil disclosed in Borchers be near or at the tip as taught by Tsuchiya as it is widely known in the turbine art for the airfoil outlets to span the trailing edge region near the tip or at the tip of the airfoil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/09/2022